IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,491


ANTHONY BARTEE, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM CHAPTER 64 DNA PROCEEDINGS
FILED IN CAUSE NO. 1997-CR-1659
IN THE 175TH JUDICIAL DISTRICT COURT
BEXAR COUNTY


Per Curiam.

O P I N I O N


	This is a direct appeal of the trial court's ruling in Texas Code of Criminal
Procedure Chapter 64 DNA proceedings filed in the 175th Judicial District Court of Bexar
County, Cause No. 1997-CR-1659, styled The State of Texas v. Anthony Bartee. 
Because appellant failed to comply with Texas Rule of Appellate Procedure 26.3, he has
failed to timely perfect his appeal.  The appeal is, therefore, dismissed as untimely. 
Do not publish
Delivered:  	March 16, 2011